

Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO LOAN DOCUMENTS


This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO LOAN DOCUMENTS
(this “Agreement”) is entered into as of May 6, 2020, among PRA GROUP, INC.
(f/k/a Portfolio Recovery Associates, Inc.), a Delaware corporation (“PRA”, or
the “Company”), PRA GROUP CANADA INC., a Canadian corporation amalgamated under
the Canada Business Corporations Act (the “Canadian Borrower”, and, together
with PRA, the “Borrowers”) the Guarantors party hereto, the Lenders party hereto
constituting the Super-Majority Lenders, BANK OF AMERICA, N.A., as
Administrative Agent and BANK OF AMERICA, N.A., acting through its Canada
branch, as Canadian Administrative Agent.


RECITALS


The Borrowers, the Guarantors, the Lenders, BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and BANK OF AMERICA,
N.A., acting through its Canada branch, as Canadian Administrative Agent, are
party to that certain Amended and Restated Credit Agreement dated as of May 5,
2017 (as amended, supplemented, modified and in effect from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed to provide senior
credit facilities to the Borrowers. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.


PRA, the Domestic Subsidiaries that are Guarantors and the Administrative Agent
are party to that certain Amended and Restated Security Agreement dated as of
May 5, 2017 (as amended, supplemented, modified and in effect from time to time,
the “Security Agreement”).


PRA, the Domestic Subsidiaries that are Guarantors and the Administrative Agent
are party to that certain Amended and Restated Pledge Agreement dated as of May
5, 2017 (as amended, supplemented, modified and in effect from time to time, the
“Pledge Agreement”).


The Canadian Borrower and the Canadian Administrative Agent are party to that
certain Amended and Restated General Security Agreement dated as of May 5, 2017
(as amended, supplemented, modified and in effect from time to time, the
“Canadian Security Agreement”).


Certain direct and indirect Subsidiaries of the Canadian Borrower, the Canadian
Administrative Agent and the Administrative Agent are party to that certain
Subsidiary Guaranty Agreement dated as of July 31, 2019 (as amended,
supplemented, modified and in effect from time to time, the “Canadian Guaranty
Agreement”)


The Borrowers and the Guarantors have requested that the Administrative Agent
and the Lenders agree to certain amendments to the Credit Agreement, the
Security Agreement, the Pledge Agreement, the Canadian Security Agreement and
the Canadian Guaranty Agreement as set forth herein. The Administrative Agent,
the Canadian Administrative Agent and the Lenders are willing to agree to such
amendments to the Credit Agreement, the Security Agreement, the Pledge
Agreement, the Canadian Security Agreement and the Canadian Guaranty Agreement
on the terms and subject to the conditions hereinafter set forth.


In consideration of the foregoing recitals and the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the
Borrowers, the Guarantors, the Lenders party hereto and the Administrative Agent
hereby acknowledge and agree as follows:


ARTICLE I


AMENDMENTS
1.  Subject to the satisfaction of the conditions precedent set forth in Article
II, the Credit Agreement is hereby amended as follows:



--------------------------------------------------------------------------------





(a) The reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” on the
cover page of the Credit Agreement is hereby amended to read “BOFA SECURITIES,
INC.”.


(b) The preamble to the Credit Agreement is hereby amended to read as follows:


This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 5, 2017
among PRA GROUP, INC. (“PRA”), PRA GROUP CANADA INC., a Canadian corporation
amalgamated under the Canada Business Corporations Act (the “Canadian
Borrower”), a certain designated Subsidiary of PRA from time to time party
hereto pursuant to Section 2.02(f)(iii) (the “Designated Borrower”, and,
together with PRA and the Canadian Borrower, the “Borrowers”), the Guarantors
(defined herein), the Lenders (defined herein), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer and BANK OF AMERICA,
NATIONAL ASSOCIATION acting through its Canada branch, as Canadian
Administrative Agent.


(c) Each reference to “MLPF&S” in the Credit Agreement is hereby amended to read
as “BofA Securities”.


(d) The following definitions are hereby added to 1.01 of the Credit Agreement
in the appropriate alphabetical order: 


“Adjustment” has the meaning specified in Section 3.02(c).


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“BofA Securities” means BofA Securities, Inc., in its capacity as a joint lead
arranger and joint bookrunner.


“Consolidated Domestic Cash-on-Hand” means, as of any day, the sum of the amount
of all cash and Cash Equivalents held in the United States of PRA and its
Subsidiaries, on a consolidated basis, less the amount of any payments which
have been issued by PRA and its Subsidiaries, but which have not yet cleared
their respective accounts.


“Covered Party” has the meaning specified in Section 11.25.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“ERC Advance Rate Increase Period” has the meaning assigned to such term in the
definition of “Domestic Borrowing Base”.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent after consultation
with the Company, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement after consultation with the
Company).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning specified in Section 11.25.


“Recoveries Applied to Negative Allowance” means the measurement of recoveries
minus portfolio income in accordance with ASC 326 and pursuant to GAAP.





--------------------------------------------------------------------------------





“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Second Amendment Effective Date” means May 6, 2020.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.


“SOFR-Based Rate” means SOFR or Term SOFR.


“Supported QFC” has the meaning specified in Section 11.25.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“U.S. Special Resolution Regimes” has the meaning specified in Section 11.25.


(e) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended in their entirety to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Consolidated EBITDA” means, for any period, for PRA and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
PRA and its Subsidiaries for such period, (c) depreciation and amortization
expense (including Recoveries Applied to Negative Allowance), (d) fees, costs
and expenses incurred in respect of this Agreement or in connection with any
disposition, incurrence of Consolidated Funded Indebtedness, Acquisition,
Investment or offering of Equity Interests, in each case as permitted under the
Loan Documents, (e) all other non-cash charges for



--------------------------------------------------------------------------------



such period, to the extent such charges do not represent a cash charge in such
period or any future period and (f) any costs and expenses incurred by PRA in
connection with any disputes relating to the cost recovery method of accounting,
all as determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, for PRA and its Subsidiaries on
a consolidated basis, the net income of PRA and its Subsidiaries (excluding (i)
extraordinary gains or losses, (ii) the effects of discontinued operations and
(iii) adjustment for net income attributable to noncontrolling interests) for
that period, as determined in accordance with GAAP.


“Domestic Borrowing Base” means an amount equal to the sum of (a) (i) 35% of
Estimated Remaining Collections of all Eligible Asset Pools or (ii) if, prior to
July 31, 2020 and upon at least five (5) Business Days’ prior written notice
from PRA to the Administrative Agent, PRA has elected to increase such advance
rate to 40%, then, only during the period beginning July 31, 2020 and ending on
the earlier of (A) January 31, 2021 and (B) the date on which PRA delivers a
Borrowing Base Certificate to the Administrative Agent pursuant to Section
7.02(b) indicating that the Total Domestic Revolving Outstandings are less than
or equal to 35% of Estimated Remaining Collections of all Eligible Asset Pools
(such period, the “ERC Advance Rate Increase Period”), 40% of Estimated
Remaining Collections of all Eligible Asset Pools plus (b) 55% of Estimated
Remaining Collections of all Insolvency Eligible Asset Pools plus (c) 75% of
Eligible Accounts, in each case as determined by the Administrative Agent by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 7.02(b). The Administrative Agent
and/or Lenders agree that any amendment entered into solely to alter the rate of
Estimated Remaining Collections shall not require an amendment fee to be payable
by any Loan Party.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


(f) The “and” immediately preceding clause (c) in the definition of “Applicable
Rate” in Section 1.01 of the Credit Agreement is hereby deleted and clause (c)
is hereby amended in its entirety to read as follows:


(c) with respect to Domestic Revolving Loans, Multi Currency Revolving Loans and
the Term Loans, a percentage per annum equal to (i) during the ERC Advance Rate
Increase Period, (x) with respect to Eurodollar Rate Loans and Letter of Credit
Fees, 3.05% and (y) with respect to Base Rate Loans, 2.05% and (ii) at all other
times (x) with respect to Eurodollar Rate Loans and Letter of Credit Fees, 2.50%
and (y) with respect to Base Rate Loans, 1.50%; provided, that, any change in
the Applicable Rate with respect to Loans outstanding at the commencement of an
ERC Advance Rate Increase Period or the conclusion of the ERC Advance Rate
Increase Period shall not take effect until the end of the Interest Period for
such Loan and


(g) A new sentence is added to the end of the definition of “Eurodollar Base
Rate” in Section 1.01 of the Credit Agreement to read as follows:


Notwithstanding the foregoing, from and after the Second Amendment Effective
Date, with respect to Revolving Loans, if the Eurodollar Base Rate shall be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement; provided, that any change in the Eurodollar Base Rate with respect to
the Eurodollar Rate Loans outstanding on the Second Amendment Effective Date
shall not take effect until the end of the Interest Period for such Loan.


(h) The definitions of “MLPF&S” and “Amortization of Finance Receivables” in
Section 1.01 of the Credit Agreement are hereby deleted in their entirety.




(i) A new Section 1.02(h) is hereby added immediately following Section 1.02(g)
of the Credit Agreement to read as follows:



--------------------------------------------------------------------------------





        (h) Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


(j) A new Section 1.05(c) is hereby added immediately following Section 1.05(b)
of the Credit Agreement to read as follows:


(c) The Administrative Agent and the Canadian Administrative Agent do not
warrant, nor accept responsibility, nor shall the Administrative Agent or the
Canadian Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.


(k) A new Section 2.05(b)(i)(E) is hereby added immediately following Section
2.05(b)(i)(D) of the Credit Agreement to read as follows:




(E) If at any time during the ERC Advanced Rate Increase Period Consolidated
Domestic Cash-on-Hand exceeds $100,000,000 for any three (3) consecutive
Business Day period, PRA shall on the Business Day immediately following such
third Business Day, prepay Domestic Revolving Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an amount equal to the amount
by which (x) Consolidated Domestic Cash-on-Hand exceeds (y) $100,000,000 as of
the close of business on such third Business Day.


(l) Section 2.05(b)(vi)(A) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(A) (i) with respect to all amounts prepaid pursuant to Section 2.05(b)(i)(A)
and Section 2.05(b)(i)(E), ratably to Domestic Revolving Loans and Swing Line
Loans and (after all Domestic Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations; (ii) with respect to all amounts
prepaid pursuant to Section 2.05(b)(i)(B), ratably to Multi Currency Revolving
Loans; (iii) with respect to all amounts prepaid pursuant to Section
2.05(b)(i)(C), ratably to Canadian Revolving Loans; and (iv) with respect to all
amounts prepaid pursuant to Section 2.05(b)(i)(C), ratably to Designated
Borrower Revolving Loans; in each case without a corresponding permanent
reduction of the respective Commitments;


(m) Section 3.02(c) of the Credit Agreement is hereby amended in its entirety to
read as follows:


(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or PRA or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to PRA)
that PRA or the Required Lenders (as applicable) have determined, that:


(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(ii)  the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or



--------------------------------------------------------------------------------



(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,
notwithstanding anything to the contrary contained in Section 11.01 of this
Agreement, the Administrative Agent and PRA may amend this Agreement to replace
LIBOR (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks which adjustment or method for calculating such adjustment shall
be published on an information service as selected by the Administrative Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and PRA unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify PRA and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, PRA may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. Notwithstanding the foregoing, from and after
the Second Amendment Effective Date, with respect to Revolving Loans, in no
event shall the LIBOR Successor Rate be less than 1.00% for purposes of this
Agreement.


In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.


(n) A new Section 7.02(i) is hereby added immediately following Section 7.02(h)
of the Credit Agreement to read as follows:


(i)  To the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification.


(o) Section 8.11(a) of the Credit Agreement is hereby amended in its entirety to
read as follows:


(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of PRA (i) ending on or prior to June
30, 2020 to be greater than 2.75 to 1.0, (ii) ending after June 30, 2020 and on
or prior to December 31, 2020 to be greater than 3.25 to 1.0 and (iii) ending
after December 31, 2020 to be greater than 3.00 to 1.0.



--------------------------------------------------------------------------------



(p) Section 8.11(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(b) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of PRA (i) ending on
or prior to June 30, 2020 to be greater than 2.25 to 1.0, (ii) ending after June
30, 2020 and on or prior to December 31, 2020 to be greater than 2.75 to 1.0 and
(iii) ending after December 31, 2020 to be greater than 2.25 to 1.0.


(q)  Section 10.12 of the Credit Agreement is hereby amended in its entirety to
read as follows:


10.12 Certain ERISA Matters


        (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of each Borrower or any other Loan Party, that
at least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


        (b) In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


(r) Section 11.23 of the Credit Agreement is hereby amended in its entirety to
read as follows:


11.23 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.







--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of the applicable Resolution Authority; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


(s) A new Section 11.25 is hereby added immediately following Section 11.24 of
the Credit Agreement to read as follows:


11.25 Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


2. Subject to the satisfaction of the conditions precedent set forth in Article
II, the other Loan Documents are hereby amended as follows:


(a) A new Section 26 is hereby added immediately following Section 25 of the
Security Agreement to read as follows:


26.  Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.25 of the Credit Agreement are hereby
incorporated into this Security Agreement, mutatis mutandis.



--------------------------------------------------------------------------------



(b)  A new Section 26 is hereby added immediately following Section 25 of the
Pledge Agreement to read as follows:


26. Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.25 of the Credit Agreement are hereby
incorporated into this Pledge Agreement, mutatis mutandis.


(c) A new Section 27 is hereby added immediately following Section 26 of the
Canadian Security Agreement to read as follows:


27. Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.25 of the Credit Agreement are hereby
incorporated into this Security Agreement, mutatis mutandis.


(d) A new Section 26 is hereby added immediately following Section 25 of the
Canadian Guaranty Agreement to read as follows:


26. Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.25 of the Credit Agreement are hereby
incorporated into this Guaranty Agreement, mutatis mutandis


ARTICLE II


CONDITIONS TO EFFECTIVENESS


The amendments set forth in Article I shall become effective on the date first
written above (the “Effective Date”), when the following conditions have been
met:


1. Counterparts. Receipt by the Administrative Agent of counterparts of this
Agreement executed on behalf of the Borrowers, the Guarantors, the
Administrative Agent, the Canadian Administrative Agent and the Super-Majority
Lenders.


2. Fees. Receipt by the Administrative Agent of all reasonable fees and expenses
due and owing in connection with this Agreement, including, without limitation,
the reasonable and documented legal fees and expenses of Moore & Van Allen PLLC,
counsel to the Administrative Agent.


ARTICLE III


MISCELLANEOUS


        1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


        2. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


        3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


        4. Full Force and Effect; Limited Waiver. All of the representations,
warranties, terms, covenants, conditions and other provisions of the Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms and each Borrower and each Guarantor confirms, reaffirms and
ratifies all such documents and agrees to perform and comply with the terms and
conditions of the Credit Agreement and the other Loan Documents. The waivers set
forth herein shall be limited precisely as provided for herein to the provisions
expressly affected hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement or any other Loan Document or of any transaction or further or future
action on the part of any Loan Party which would require the consent of the
Lenders under the Credit Agreement or any of the Loan Documents. This Agreement
shall constitute a Loan Document.



--------------------------------------------------------------------------------



        5. Representations and Warranties. To induce the Administrative Agent
and the Lenders to execute and deliver this Agreement, each Borrower hereby
represents and warrants to the Administrative Agent and the Lenders on the
Effective Date that, in each case with respect to the matters waived hereunder,
no Default or Event of Default exists and all statements set forth in Section
5.02(a) of the Credit Agreement are true and correct in all material respects as
of such date, except to the extent that any such statement expressly relates to
an earlier date (in which case such statement was true and correct in all
material respects on and as of such earlier date).


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


***
(Remaining of page intentionally left blank)











